 1                                                                                  NO JS6
 2
                                                    NOTE: CHANGES HAVE BEEN
                                                    MADE TO THIS DOCUMENT
 3
 4
 5
 6
 7
 8
 9
                         United States District Court
10
                         Central District of California
11   UNITED STATES OF AMERICA,                    Case No. 2:18-cv-10273-ODW (SKx)
12
                        Plaintiff,                CONSENT JUDGMENT OF
13
                                                  FORFEITURE ON VERIFIED FIRST
14         v.                                     AMENDED COMPLAINT FOR
15                                                FORFEITURE
     $201,900.00 IN U.S. CURRENCY,
16
17                      Defendant.
18
19
20         Pursuant to the stipulation and request of plaintiff United States of America and
21   claimant Zhonghuang Li (“Li”), the Court hereby enters this Consent Judgment of
22   Forfeiture containing the terms set forth below:
23         On or about March 4, 2019, Plaintiff United States of America (“the
24   government,” “the United States of America” or “plaintiff”) filed a Verified First
25   Amended Complaint For Forfeiture alleging that defendant $201,900.00 in U.S.
26   Currency (the “defendant currency”), is subject to forfeiture pursuant to 18 U.S.C.
27   § 981(a)(1)(C).
28         Li filed a claim on April 1, 2019 and an answer to the complaint on April 9, 2019,
 1   but withdrew his claim on May 7, 2019.
 2         Other than Li, no other person or entity has asserted a claim to the defendant
 3   currency.
 4         No other parties have appeared in this case and the time for filing claims and
 5   answers has expired.
 6         Claimant Li, having previously withdrawn his claim to the defendant currency,
 7   now consents to the entry of a Consent Judgment of Forfeiture in favor of plaintiff
 8   United States.
 9         The Court, having been duly advised of and having considered the matter, and
10   based on the mutual consent of the United States of America and Claimant Li,
11         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
12         1. As between the United States of America and Claimant Li with respect to the
13   defendant currency, this Court has jurisdiction over the subject matter of this action and
14   the parties to this Consent Judgment of Forfeiture.
15         2. As between the United States of America and Claimant Li with respect to the
16   defendant currency, the Complaint for Forfeiture states a claim for relief pursuant to 21
17   U.S.C. § 881(a)(6).
18         3. Notice of this action has been given as required by law. Other than Li, no
19   appearances have been made in the litigation with respect to the defendant currency.
20   The Court deems that all other potential claimants admit the allegations of the
21   Complaint for Forfeiture to be true with respect to the defendant currency.
22         4. The defendant currency plus the interest earned by the United States of
23   America on the defendant currency shall be condemned and forfeited to the United
24   States of America, which shall dispose of those funds in accordance with law.
25         5. Claimant Li hereby waives, relinquishes and abandons any right to contest the
26   forfeiture of the defendant currency and releases the United States of America, its
27   agencies, agents, officers, employees and representatives, including, without limitation,
28   all agents, officers, employees and representatives of the Drug Enforcement



                                                 2
 1   Administration or the Department of Justice and their respective agencies, as well as all
 2   agents, officers, employees and representatives of any state or local governmental or
 3   law enforcement agency involved in the investigation or prosecution of this matter, from
 4   any and all claims (including, without limitation any petitions for remission, which Li
 5   hereby withdraws), actions or liabilities arising out of or related to this action, including,
 6   without limitation, any claim for attorney fees, costs and interest, which may be asserted
 7   by or on behalf of Claimant Li with respect to the defendant currency whether pursuant
 8   to 28 U.S.C. § 2465 or otherwise.
 9         6. As between the United States of America and Claimant Li with respect to the
10   defendant currency, (i) the Court finds that there was reasonable cause for the seizure
11   of the defendant currency and institution of these proceedings; and (ii) this judgment
12   shall be construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
13         7. As between the United States of America and Claimant Li with regard to the
14   defendant currency, the Court further finds that Claimant Li did not substantially prevail
15   in this action, and the parties hereto shall bear their own attorney fees and costs.
16         8. The United States of America and Claimant Li consent to this judgment and
17   waive any right to appeal this judgment.
18
19   DATED:       August 28, 2019
20
21                                        ____________________________________
22                                                 OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                   3
